J-S54032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    CHARLES E. WILLIAMS                        :
                                               :
                       Appellant               :   No. 793 MDA 2020

         Appeal from the Judgment of Sentence Entered January 8, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004155-2018


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED FEBRUARY 25, 2021

        Charles E. Williams (“Williams”) appeals from the judgment of sentence

imposed following his conviction of first-degree murder, criminal attempt, and

possession of firearm prohibited.1 However, the jury trial transcript has not

been included in the certified record.             Accordingly, we remand with

instructions.

        On January 8, 2020, a jury convicted Williams of the above-mentioned

crimes, as a result of a shooting that killed one man, and paralyzed another.

On the same date, the trial court sentenced Williams to an aggregate term of

life in prison.




____________________________________________


1   18 Pa.C.S.A. §§ 2502(a), 901(a), 6105(a)(1)
J-S54032-20


      Following the resolution of post-sentence Motions filed by both Williams

and the Commonwealth, Williams filed the instant appeal.

      We observe that the jury trial transcript is absent from the certified

record, and its absence impedes our review.         See Commonwealth v.

Preston, 904 A.2d 1, 6-7 (Pa. Super. 2006) (explaining that matters not of

record may not be considered on appeal, and that this Court may not consider

any documents which are not included in the certified record). Generally, “the

responsibility rests upon the appellant to ensure that the record certified on

appeal is complete….” Id. at 7. However, we are mindful of the following:

      Under [Pa.R.A.P.] 1926, an appellate court may direct that an
      omission or misstatement shall be corrected through the filing of
      a supplemental certified record. However, this does not alter the
      fact that the ultimate responsibility of ensuring that the
      transmitted record is complete rests squarely upon the appellant
      and not the appellate courts. Pa.R.A.P. 1931.

      With regard to missing transcripts, the Rules of Appellate
      Procedure require an appellant to order and pay for any transcript
      necessary to permit resolution of the issues raised on appeal.
      Pa.R.A.P. 1911(a). … When the appellant … fails to conform to
      the requirements of 1911, any claims that cannot be resolved in
      the absence of the necessary transcript or transcripts must be
      deemed waived for the purpose of appellate review.
      [Commonwealth v. Williams, 715 A.2d 1101, 1105 (Pa. 1998)].
      It is not proper for either the Pennsylvania Supreme Court or the
      Superior Court to order transcripts nor is it the responsibility of
      the appellate courts to obtain the necessary transcripts.

      In the absence of specific indicators that a relevant document
      exists but was inadvertently omitted from the certified record, it
      is not incumbent upon this Court to expend time, effort and
      manpower scouring around judicial chambers or the various
      prothonotaries’ offices of the courts of common pleas for the
      purpose of unearthing transcripts, … that may well have been
      presented to the trial court but were never formally introduced

                                     -2-
J-S54032-20


      and made part of the certified record. Commonwealth v.
      Blystone, … 617 A.2d 778, 783 n.4 ([Pa. Super.] 1992). If,
      however, a copy of a document has been placed into the
      reproduced record, or if notes of testimony are cited
      specifically by the parties or are listed in the record inventory
      certified to this Court, then we have reason to believe that such
      evidence exists. [See Commonwealth v. O’Black, 897 A.2d,
      1234, 1238 (Pa. 2006)]. In this type of situation, we might well
      make an informal inquiry to see if there was an error in
      transmitting the certified record to this Court. Id. We might also
      formally remand the matter to the trial court to ascertain
      whether notes of testimony or other documentation can be located
      and transmitted. Id. If a remand is necessary, it is appropriate
      to direct the trial court to determine why the necessary
      documentation was omitted from the certified record.
      Williams, 715 A.2d at 1107. An appellant should not be denied
      appellate review if the failure to transmit the entire record was
      caused by an “extraordinary breakdown in the judicial process.”
      Id. at 1106. However, if the appellant caused a delay or other
      problems in transmitting the certified record, then he or she is not
      entitled to relief and the judgment of the court below should be
      affirmed.

Preston, 904 A.2d at 6-8 (Pa. Super. 2006) (emphases added) (some

citations omitted).

      Instantly, on January 9, 2020, Williams filed a Request for Transcripts.

However, on January 16, 2020, the trial court dismissed Williams’s Request

for Transcripts “as requested by requestor.”      See Order, 1/16/20, at 1.

Subsequently, on January 17, 2020, Williams filed another Request for

Transcripts, in which he specifically requested the “entire proceeding

(testimony and jury instructions)” of the “jury trial” that took place from

January 6-8, 2020. See Request for Transcript, 1/17/20, at 1. Despite this

request, no such transcript appears in the certified record before this Court.




                                     -3-
J-S54032-20


      Moreover, we note that, in its Opinion, the trial court cites to the jury

trial transcript numerous times. See Trial Court Opinion, 7/21/20, at 3-7, 20,

22-25. Additionally, both Williams and the Commonwealth cite to the jury

trial transcript in their respective appellate briefs. See Brief for Appellant at

11-14, 22-25; see also Brief for Appellee at 2-6, 10-12, 17, 22-23.

Therefore, we have “reason to believe this evidence exists.” See O’Black,

supra. Williams “should not be denied appellate review” because the failure

to transmit the transcript appears to have been caused by a judicial

breakdown. See Williams, 715 A.2d at 1106. Accordingly, we remand to

the trial court to determine whether the January 6-8, 2020, jury trial transcript

exists, and to determine why it was absent from the record. See Preston,

supra. Further, if such a transcript does exist, we direct the trial court to

supplement the certified record within 30 days of the date of this Order.

      Case remanded with instructions. Panel jurisdiction retained.




                                      -4-